Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are the Amirouche et al. (US 2004/0019382) in view of Sherman et al. (US 2010/0249658) and Aram et al. (US 2009/0088760) references. While in combination these references teach a system for validating an orthopedic instrument with data tags and identification numbers they do not reasonably teach the specific surgical parameters being associated with the orthopedic instrument and said parameters being use to validate the instrument as well as used during the procedure to allow for the display of joint force data. This distinguishes the claimed invention by allowing for more accuracy in joint force balance by avoiding merely going based on ‘feel’ as is current practice.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791